Citation Nr: 1707846	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for broken ribs. 

2.  Service connection for posttraumatic stress disorder (PTSD).

3.  Service connection for sleep apnea, to include as secondary to the service-connected deviated septum disability.

4.  Service connection for a right shoulder disorder. 

5.  Service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016). 

The Veteran, who is the appellant in this case, served on active duty from July 1954 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO in Seattle, Washington, has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  The hearing transcript has been associated with the electronic claims file on VBMS. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  




REMAND

Social Security Administration (SSA) Records

The Board finds that there are SSA records that potentially contain evidence pertinent to the claims or issues on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).

The record reflects that the Veteran is in receipt of Social Security disability benefits.  See August 9, 1996 SSA notice of award.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the claims or issues on appeal, the Board finds that a remand for SSA records is necessary.

VA Examinations 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service Connection for PTSD

The Veteran contends that he has PTSD due to multiple claimed stressors, including military sexual trauma (MST).  The Veteran outlined these claimed stressors during the November 2016 Board hearing and in a December 3, 2016 statement.  The AOJ should undertake additional efforts to verify the claimed stressors. 

The record also reflects that the Veteran has not been provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) with explanation of the type of evidence that may be relevant in corroborating the occurrence of a stressor in claims for service connection for PTSD resulting from a personal assault in compliance with 38 C.F.R. § 3.304(f) (2016).  Upon remand, such notice letter should be provided. 

A July 2007 VA treatment record shows that a VA clinician, relying on the Veteran's reports of nearly being killed several times while moving planes on a carrier deck during a severe storm, assessed that the origin of the Veteran's PTSD is military non-combat trauma.  To the July 2007 VA clinician, the Veteran reported a history of nightmares, intrusive memories, and flashbacks since service, and that he has worked very hard to suppress such memories, but in the last few years since the onset of the Iraq war he had been having increasing problems with these memories, and had other post-service major stressors.  The Veteran acknowledged that those PTSD symptoms have been present for decades, and that he had worked very hard to control what has most recently been diagnosed as PTSD symptoms with distraction, activity, thought suppression, and binge eating.  The July 2007 VA clinician noted that, as soon as he left the military, the Veteran almost immediately gained 70 to 100 pounds and has remained morbidly obese since that time.  The July 2007 VA clinician thought that binge eating has been a primary self-medication strategy for undiagnosed PTSD since leaving service.  The July 2007 VA clinical concluded that the Veteran meets the criteria for PTSD from military non-combat trauma.

The Veteran was not afforded a VA examination in connection with the claim for service connection for PTSD.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a psychiatric examination with opinion addressing the etiology of the current PTSD.

Service Connection for Sleep Apnea

The Veteran contends that service connection for sleep apnea is warranted because his colleagues witnessed his snoring in service, he had daytime fatigue during service, and at times woke up gasping for air during service.  See, e.g., November 2016 Board hearing transcript.  Alternatively, the Veteran asserted that sleep apnea is secondary to the service-connected deviated nasal septum disability.  

The record reflects that the Veteran has been diagnosed with sleep apnea.  See August 2003 VA sleep study (showing a diagnosis of extremely severe sleep apnea syndrome).  

The Veteran submitted a September 2008 statement by a service associate, who reports recalling the Veteran's snoring during service.  The Veteran also submitted a statement by Dr. C.V. (a VA primary care doctor), who indicated that the Veteran has been treated under his care, as well as pulmonary specialty care, that sleep apnea has been present since enrollment with VA, and that during VA treatment the Veteran had consistently reported a history of symptoms associated with sleep apnea since boot camp in 1953. 

In an October 20, 2008 statement, Dr. A.B. (a private physician) noted that the Veteran was evaluated in his office on October 9, 2008 for complaints of chronic nasal airway obstruction, and that there was no specific history of nasal allergies or previous chronic sinus disease.  Upon examination in October 2008, Dr. A.B. observed the nasal septum to be deviated to the right side, that there was congestion of the nasal mucosa, and that both inferior turbinates were hypertrophied.  Dr. A.B. indicated that the combination of congestion, turbinate hypertrophy, and the septal deviation resulted in moderate to severe obstruction of the nasal airway.

The Veteran was not afforded a VA examination in connection with the claim for service connection for sleep apnea.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the etiology of the current sleep apnea.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.  

2. Undertake additional efforts to verify the Veteran's claimed stressors, especially as outlined in the November 2016 Board hearing transcript and the December 3, 2016 Veteran statement.  

3. Send the Veteran an appropriate VCAA notice letter that includes an explanation of the type of evidence that may be relevant in corroborating the occurrence of a stressor in claims for service connection for PTSD resulting from a personal assault in compliance with 38 C.F.R. § 3.304(f).  Specifically, the letter should inform the Veteran of types of evidence from sources other than the service records that may corroborate the Veteran's account of the military sexual trauma.

4. Schedule the appropriate VA examination with opinions in order to assist in determining the etiology of the current PTSD.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

The examiner is requested to provide the following opinion:  Is it as likely as not (i.e., probability of 50 percent or more) that the current PTSD had its onset during, or is otherwise related to, service?

5. Schedule the appropriate VA examination with opinions in order to assist in determining the etiology of the current sleep apnea.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

The examiner is requested to provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that the current sleep apnea had its onset during, or is otherwise related to, service?  The examiner should specifically comment on the assertions of in-service snoring, daytime fatigue, and waking up while gasping for air. 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected deviated nasal septum disability caused the current sleep apnea?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected deviated nasal septum disability aggravated (that is, worsened in severity beyond normal progression) the current sleep apnea?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the sleep apnea prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

6. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




